DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 02/01/2019.  These drawings are considered by examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan et al (US 2018/0352425), hereinafter “Vasudevan“, in view of Yang et al (US 2017/0127264), hereinafter “Yang“.
Regarding claim 1, Vasudevan teaches An embedded subscriber identity module ("eSIM") management platform for use with a mobile cellular device comprising an eSIM card (par [0005] teaches the techniques for managing updates of electronic Subscriber Identity Modules (eSIM), the mobile cellular device or the eSIM card comprising a timer (par [0005] teaches the eSIM update process can also be initiated based expiration of a timer), the eSIM management platform comprising at least one processor connected to memory storing instructions executable by the at least one processor, the instructions, when executed by the at least one processor, causing the at least one processor to (par [0026] teaches the processor executed the instructions): 
determine whether the memory comprises information to download to the eSIM card (pars [0022] [0029] teach determine to updating and/or provisioning reads on download to the eSIM); 
receive a request from the eSIM card, the request having originated from the eSIM card and having been triggered by the timer (pars [0022] [0029] teach receive the request/response based on the timer); 

Vasudevan does not explicitly download the information to the eSIM card over the encrypted data channel after the encrypted data channel has been opened.  
Yang, in the same field of endeavor, teaches download the information to the eSIM card over the encrypted data channel after the encrypted data channel has been opened (pars [0006] [0021-0022] teach provisioning of electronic Subscriber Identity Module (eSIM) data includes specific security service capabilities, such as for secure communication and encryption/decryption. The processing circuitry of the mobile device can transfer the encrypted eSIM package).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Vasudevan to Yang, in order for managing eSIMs of mobile devices over-the-air secure channel established between the provisioning server and the eUICC of the mobile device such as a rewritable memory that can facilitate installation, modification, update, and/or deletion of the eSIMs (as suggested by Yang in paragraphs [0003-0005]).

Regarding claims 2, 7, 15, and 20, the combination of Vasudevan and Yang teach the eSIM management platform of claims 1, 6, 14, 19, Vasudevan further teaches wherein the instructions, when executed by the at least one processor, cause the at least one processor to: receive a selection of a service plan (pars [0020-0021] teach updating electronic Subscriber Identity Modules (eSIMs), which can also be referred to 

Regarding claims 3, 8, 13, 16, and 21, the combination of Vasudevan and Yang teach the eSIM management platform of claims 1, 6, 11, 14, 19, Vasudevan further teaches wherein the information identifies an eSIM card operation to be performed by the eSIM card after the information is downloaded (pars [0022-0023] teach receive a notification to trigger an eSIM update).  

Regarding claims 4, 9, 17, and 22, the combination of Vasudevan and Yang teach the eSIM management platform of claims 1, 6, 14, 19, Vasudevan further teaches wherein the instructions, when executed by the at least one processor, cause the at least one processor to wait to communicate with the eSIM card until after the eSIM management platform receives the request (pars [0022-0023] teach receives the request and/or response).  

Regarding claims 5, 10, 12, 18, and 23, the combination of Vasudevan and Yang teach the eSIM management platform of claims 1, 6, 11, 14, 19, Vasudevan further teaches wherein the instructions, when executed by the at least one processor, 

Regarding to claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641